         Case 2:20-cr-00012-DLC Document 61 Filed 05/13/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION

 UNITED STATES OF AMERICA,                            CR 20–12–BU–DLC

                      Plaintiff,

 vs.                                                         ORDER

 JUSTIN PATRICK KLINE,

                       Defendant.

       Before the Court is the United States’ Unopposed Motion for Final Order of

Forfeiture. (Doc. 60.) On November 6, 2020, this Court entered a preliminary

order of forfeiture, forfeiting Defendant Justin Patrick Kline’s interest in: (1) a Sun

City Machinery Co. (Importer Savage Arms, Inc.), model Stevens model 320, 12

gauge slide-action shotgun (serial number 160518K); and (2) 504 rounds of

assorted ammunition. (Doc. 49.) Mr. Kline’s brother was notified of the instant

forfeiture proceedings, given the belief that he may have an ownership interest in

the forfeited property, but he did not timely initiate ancillary proceedings. (Doc.

60 at 2–3.)

       Accordingly, IT IS ORDERED that the motion (Doc. 60) is GRANTED.

       IT IS FURTHER ORDERED that judgment of forfeiture in the following

property shall enter in favor of the United States pursuant to 18 U.S.C. § 924(d),

free from the claims of any other party: (1) a Sun City Machinery Co. (Importer

                                           1
        Case 2:20-cr-00012-DLC Document 61 Filed 05/13/21 Page 2 of 2



Savage Arms, Inc.), model Stevens model 320, 12 gauge slide-action shotgun

(serial number 160518K); and (2) 504 rounds of assorted ammunition.

      IT IS FURTHER ORDERED that the United States has full and legal title to

the foregoing property and may dispose of it in accordance with the law.

      DATED this 13th day of May, 2021.




                                        2
